EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 October 2019, 16 October 2019 and 29 April 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration drive device including, inter alia, the controller is configured to set a gain for frequency control and a gain for pulse width control of the vibration actuator so as to prevent electric power or electric current from exceeding an electric power limit or an electric current limit, set in advance.
Claims 2-14 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 15 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electronic apparatus including, inter alia, the controller is configured to set a gain for frequency control and a gain for pulse width control of the vibration actuator so as to prevent electric power or electric current from exceeding an electric power limit or an electric current limit, set in advance.
 inter alia, setting a gain for frequency control and a gain for pulse width control of the vibration actuator so as to prevent electric power or electric current from exceeding an electric power limit or an electric current limit, set in advance.
Claims 17-19 depend directly or indirectly on claim 16 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (U.S. Patent No. 6049156) discloses a driving control of a vibration type motor.  The driving control of the motor is effected by amplitude control, and in the initial operation after the closing of a power source switch (i.e., during the start-up), the driving control of the motor is effected by frequency control, whereby appropriate driving control is effected in accordance with the type of work performed by the apparatus.
Odagiri (U.S. PG Publication No. 20120105155) discloses pulse width modulation circuit and voltage feedback class-D amplifier circuit with frequency gain, pulse width gain and constant current source to improve the frequency characteristics by adjusting the slew rate.
Sumioka (U.S. PG Publication No. 20160329836) discloses a vibrating-element driving circuit including a transformer and a coil as elements for stepping up a voltage, an improvement in a circuit efficiency of the driving circuit.
Sumioka (U.S. Patent No. 9715124) discloses a control device includes: a controller that outputs control, signals pertaining to at least two directions, respectively, based on predetermined gains in a normal operation mode, and outputs control signals based on gains set with respect to the two directions, respectively, in a learning operation mode.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






22 May 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837